Citation Nr: 0125170	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  99-23 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service-connection for postoperative 
residuals of degenerative disc disease of the thoracic spine 
(claimed as a back disorder).  

2.  Entitlement to service-connection for degenerative joint 
disease of the lumbar spine (claimed as a back disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from August 1960 to August 1963.  

This appeal arose from a December 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement service-
connection for postoperative residuals of degenerative disc 
disease of the thoracic spine and degenerative joint disease 
of the lumbar spine (claimed as a back disorder).


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from postoperative residuals of 
degenerative disc disease of the thoracic spine, which can be 
related to his period of active duty.  

2.  The veteran has not been shown by competent medical 
evidence to suffer from degenerative joint disease of the 
lumbar spine, which can be related to his period of active 
duty.  


CONCLUSIONS OF LAW

1.  Postoperative residuals of degenerative disc disease of 
the thoracic spine were not incurred in or aggravated by the 
veteran's active duty.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1131, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2001).

2.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by the veteran's active duty.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).  

The veteran contends that he suffered a back injury while in 
service, which is related to his current postoperative 
residuals of degenerative disc disease of the thoracic spine 
and degenerative joint disease of the lumbar spine.  Service 
medical records show that the veteran complained of pain and 
soreness in the right forearm and shoulder after slipping in 
November 1962.  

I.  Lay Statements  

To support his claim the veteran submitted numerous lay 
statements concerning his back injury and current disorder.  
In an undated letter Mr. [redacted] wrote that he was stationed 
at Fort Richardson, Alaska, from late 1960 to 1962.  During 
that time he was assigned to the 521 Transportation Company 
with the veteran.  He recalled that the veteran injured 
himself sometime in the winter of 1961 or possibly 1962 while 
pulling a ramp on a trailer.  Mr. [redacted] indicated that the 
veteran's injury was to the back area and he was placed on 
light duty.  He believed that the veteran went to sick call 
for an extended period of time for some type of treatment.  
After that injury it appeared to him that the veteran was 
subject to back pain.  

In January 1999 the veteran's brother wrote that he was 
stationed at Fort Richardson Alaska, from November 1963 to 
October 1964 in the 56th Military Police Co.  During this 
time for a few months the veteran was also stationed there in 
the 52nd Transportation Co.  He remembered that the veteran 
was not making runs with the rest of the men in his Company 
because of some treatments he was taking.  The veteran was 
not in the convoys hauling supplies to the winter maneuver 
area so his brother visited him in the barracks.  His brother 
indicated that this must have been in December 1962.  At this 
time every able man would have been hauling if they could, 
the winter maneuvers were a big thing back in the early 
1960's.  The veteran's brother stated that during this time 
also if you went on sick call you did not get to see a doctor 
you saw a corpsman and got a box of APC's and a bottle of GI 
gin.  

In February 1999 Mr. [redacted] wrote that he had known the 
veteran since the late 1950's.  They were from the same town 
and he was a friend of the veteran's brother and the family.  
Mr. [redacted] stated that the veteran did not have any physical 
problems at that time.  Later in the early 1960's, when the 
veteran came home from the Army, he could not do anything 
strenuous because of an injury to his back.  Mr. [redacted] 
indicated that the veteran was wounded on duty in Alaska.  

In August 1999 Mr. [redacted], who is related to the veteran by 
marriage, wrote that he had known the veteran since 1965.  He 
indicated that in all that time the veteran suffered with 
back problems, which he incurred during active duty in the 
United States Army.  The veteran's brother-in-law, Mr. W. 
[redacted], wrote that he had known the veteran since 1963 and was 
aware that he had from time to time sought treatment for back 
problems.  It was Mr. W. [redacted]'s understanding that the 
veteran's back problems were the result of an injury he 
sustained while in the Army.  The veteran's other brother-in-
law, Mr. F. [redacted], wrote that he had known the veteran since 
1963.  He stated that the veteran served in the U. S. Army 
and developed back problems, which required periodic medical 
attention up until the present time.  

In December 1999 Mr. [redacted] wrote that he was stationed 
along with the veteran at Fort Richardson, Alaska in the 
years 1961 to 1962.  He stated that while at Fort Richardson 
the veteran injured his back at the motor pool.  He had to go 
on sick call and they put him back on light duty.  Their 
first sergeant put him on barracks duty for a period of time.  
The veteran walked all bent over and his pain was very 
visible.  

Lay persons are free to offer an eyewitness account of the 
veteran's visible symptoms, but are not competent to provide 
a medical diagnosis of the veteran's condition.  Espitiru v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay testimony 
iterating knowledge and personal observations of witnesses 
are competent to prove that the veteran exhibited certain 
symptoms at a particular point in time following service.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the 
veteran and his friends and family are laypersons with no 
medical training or expertise, their statements standing 
alone do not constitute competent medical evidence sufficient 
to link any current disability with the veteran's active 
service.  A lay person is not competent to make a medical 
diagnosis or render a medical opinion that relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

II.  Medical Evidence  

The evidence does not show that postoperative residuals of 
degenerative disc disease of the thoracic spine or 
degenerative joint disease of the lumbar spine were 
manifested while the veteran was on active duty or to a 
compensable degree within one year after the veteran's 
termination of active duty service.  The veteran had active 
duty from August 1960 to August 1963.  Private medical 
records show that the veteran was first seen for 
postoperative residuals of degenerative disc disease of the 
thoracic spine and degenerative joint disease of the lumbar 
spine in October 1989.  Arthritis was not diagnosed during or 
within one year after termination of active duty service.  
The earliest diagnosis of arthritis was 1989, which was over 
twenty-five years after his active duty service.  

In a letter dated October 27, 1989, Dr. Giles wrote that the 
veteran was evaluated in his office on October 23, with the 
chief complaint of pain in the right side, which had been 
radicular in nature now for approximately one month.  This 
was much more severe when he was lying on his back.  The 
October 16, 1989 CT scan impression was calcified right 
central and right paracentral anterior epidural lesion at the 
T9-T10 level.  Differential considerations would include 
calcified disc fragment versus osteophyte.  Dr. Murphy stated 
that a MRI may be helpful in further evaluation.  The October 
26, 1989 MRI impressions were degenerative disc disease at 
T9-T10 with spondylosis and / or disc bulge with cord 
compression and degenerative disc disease at T6-7 with 
spondylosis without cord compression.  In a November 20, 
1989, letter Dr. Giles indicated that the veteran was 
admitted to Baptist Hospital on November 12.  He underwent a 
thoracic myelogram, which revealed a thoracic disc herniation 
at T9 consistent with his radicular complaints.  The veteran 
underwent a posterior lateral diskectomy of a large calcified 
disc on November 14.  He was up and ambulatory by the third 
postoperative day and discharged on November 19.  

On January 10, 1990, Dr. Giles indicated that the veteran was 
released to return to light duty in a supervisory capacity 
until seen in the office on February 5, 1990.  However, on 
January 22, 1990, he advised the veteran to remain off of 
work indefinitely.  In April 1990 Dr. Giles advised the 
veteran to remain off of work indefinitely, pending 
orthopedic evaluation.  Dr. Giles wrote, in an August 1, 1990 
letter, that the veteran was seen and evaluated again in his 
office.  He had been able to continue to function in his 
present capacity, although he continued to have some mild 
intermittent back pain, particularly with increased lifting.  
Dr. Giles felt that the veteran would continue to be able to 
work in his capacity with a weight limit of lifting of 25 
pounds on a permanent basis.  

In July 1992 Dr. Nokes' impressions included postoperative 
changes at T9-T10 with a small right paramedian enhancing 
extradural defect with cord displacement, which may reflect 
recurrent disc scar or spur.  A limited CT scan was 
recommended.  A small central disc protrusion at T6-T7 and a 
small left paramedian disc protrusion at T7-T8 without 
evidence of cord displacement were identified.  Dr. Nokes 
stated that a limited CT scan may be of value to completely 
exclude a significant abnormality at these levels.  There was 
non-specific marrow abnormality throughout the thoracic 
vertebral bodies, which suggested an anemia.  There was no 
Gadolinium enhancement to suggest diffuse metastatic disease.  

In a September 22, 1992 letter Dr. Schlesinger stated that he 
saw the veteran for preparation for his surgery for recurrent 
thoracic disc herniation.  His partner, Dr. Giles, had asked 
that he assume care for the veteran as he had special 
interest in thoracic spine problems.  The veteran was 
unchanged on his examination and continued to have pain in 
the T10 distribution on the right.  This was recurrent 
partially calcified thoracic disc herniation at T9-10.  Dr. 
Schlesinger planned to perform a bilateral transpedicle 
excision of the veteran's thoracic disc on October 1, 1992.  

On October 7, 1992 Dr. Schlesinger wrote that he operated on 
the veteran on October 1, 1992 for a recurrent thoracic disc.  
The veteran underwent a right modified costotransversectomy 
approach to this thoracic disc, which was causing him a 
right-sided T10 radiculopathy and thoracic myelopathy.  The 
veteran postoperatively had done quite well and stated that 
his radicular pain was completely resolved.  He reported some 
soreness over his incision.  The veteran was discharged to 
home on the fourth postoperative day ambulating well with 
improvement in his myelopathic symptoms as well.  

In November 1992 Dr. Schlesinger stated that he saw the 
veteran for follow-up after his repeat MRI scan was performed 
because of his chronic complaints of back pain in the mid-
thoracic region.  His MRI scan revealed no evidence of 
recurrent disc herniation at the T9-T10 level.  He had a 
small T6-T7 central disc bulge; a T7-T8 left paracentral 
bulge and a T8-T9 central disc bulge.  These did not appear 
to be causing any cord compression or root compromise.  It 
was unclear to Dr. Schlesinger why the veteran was having 
back pain, but he saw no surgically treatable cause for the 
pain.  

Between December 1994 and July 1998 Dr. Hall saw the veteran 
for degenerative disc disease post surgery.  In December 1997 
it was noted that a VA MRI revealed a ruptured disc in the 
lower lumbar area of the veteran's back.  

Dr. Glover's August 1997 medical records reveal that there 
were scars in the veteran's lower thoracic region, one 
vertically and one horizontally to the right from his 
previous disc operations.  

At the November 1998 VA examination the impressions were 
remote surgery, disk excision at two levels, T9 and T10, 
degenerative arthritis of the lumbar spine and back pain due 
to the above.  

There must be medical evidence showing a cause-and-effect 
relationship between injuries in service and the veteran's 
current disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The record 
lacks competent medical evidence of a nexus, or link, between 
postoperative residuals of degenerative disc disease of the 
thoracic spine or degenerative joint disease of the lumbar 
spine and the veteran's in-service right forearm and shoulder 
injury.  Although the private medical records show treatment 
for postoperative residuals of degenerative disc disease of 
the thoracic spine and degenerative joint disease of the 
lumbar spine the private physicians have not provided a nexus 
opinion, or link, between these disorders and the veteran's 
in-service injury.  

III.  Conclusion  

The Board notes that the veteran made a claim for worker's 
compensation in November 1993.  He reported that while 
assisting a mechanic who was replacing a gasket on a digger 
truck and in the process of lifting a pipe and prizing the 
auger he re-injured his back.  The veteran stated that this 
incident occurred in October 1993.  He claimed temporary 
total disability, permanent partial disability and permanent 
total disability.  In September 1994 the Administrative Law 
Judge, denying the veteran's worker's compensation claim, 
wrote that it was unclear whether the October 1993 injury was 
a new injury or like the 1991 injury, a recurrence of a non-
compensable, chronically deteriorating and debilitating 
condition stemming from whatever event occurred in 1989 which 
led to the November 1989 thoracic surgery.  Most notable was 
the Administrative Law Judge's reference to Dr. Glover's 
October 13, 1989, medical report in which begins with a 
history stating, "[C]laimant does not recall any specific 
accidents or injuries that might have strained his back."  

The Board finds that the veteran's statements to Dr. Glover, 
with regard to his back injury, were "more credible" since 
they were made for treatment purposes and not with a view 
toward being awarded compensation.  The Board regards this 
evidence as the most probative since it was reported by the 
veteran for treatment purposes and was contemporaneous with 
the first competent medical evidence of degenerative disc 
disease of the thoracic spine and degenerative joint disease 
of the lumbar spine.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claims of service-connection for 
postoperative residuals of degenerative disc disease of the 
thoracic spine and degenerative joint disease of the lumbar 
spine on a direct basis or presumptively under the provisions 
of 38 C.F.R. §§ 3.307, 3.309 (2001).  

Further, the Board finds that VA has satisfied its duties to 
notify and to assist the veteran in this case pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and implementing regulations.  


ORDER

Service-connection for postoperative residuals of 
degenerative disc disease of the thoracic spine is denied.  

Service-connection for degenerative joint disease of the 
lumbar spine is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


